  Case 19-70034           Doc 44       Filed 03/04/19 Entered 03/04/19 15:44:51                        Desc Main
                                         Document     Page 1 of 3




SIGNED THIS 4th day of March, 2019

 THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
 PLEASE SEE DOCKET FOR ENTRY DATE.




                         UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
 IN RE:
             CONNLEY E. WILHELM, JR.                                      CASE NO. 19-70034-PBR
             RHONDA S. WILHELM,                                           Chapter 13

                                                  Debtors.

                                        ORDER CONFIRMING PLAN
The Chapter 13 Plan (the ”Plan”) filed by the Debtors on January 25, 2019, having been transmitted to all creditors;
and it having been determined that the Plan meets each of the requirements of 11 U.S.C. § 1325(a);

It is ORDERED that:

             (1) the Plan as filed or modified is CONFIRMED.

             (2) Upon entry of this order, all property of the Estates shall revest in the Debtors. Notwithstanding
                 such revesting, the Debtors shall not encumber, refinance, sell or otherwise convey real property
                 without first obtaining an order of approval from this Court.

             (3) All funds received by the Chapter 13 Trustee (the “Trustee”) on or before the date of entry of an
                 order of dismissal shall be disbursed to creditors, unless such disbursement would be de minimis,
                 in which case the funds may be disbursed to the Debtors or paid into the Treasury registry fund
                 account of the Court, at the discretion of the Trustee. All funds received by the Trustee after the date
                 of entry of an order of dismissal or conversion shall be refunded to the Debtors at their address of
                 record.

             (4) Other provisions:
                     a) The Trustee's motion to dismiss is withdrawn and all pending objections have been
                         resolved.

                      b) Notwithstanding paragraph two (2) above, the Debtors' interest in property defined by 11
                         U.S.C. § 1306(a)(1), which includes future interests and inchoate interests, revests in the
                         Debtors only to the extent that the Debtors could legally claim such interest(s) as exempt
                         and is(are) subject to the legal limitations of that exemption. Confirmation is without


                                                           1
 Case 19-70034            Doc 44      Filed 03/04/19 Entered 03/04/19 15:44:51                       Desc Main
                                        Document     Page 2 of 3




                          prejudice to the Trustee seeking, but not requiring, further modification of the Plan upon
                          realization of the value of such property.

                     c)   All claims, if any, held by the Estates pursuant to 11 U.S.C. §§ 506(d), 544, 547, 548 and/or
                          549, are expressly preserved for the benefit of the Estates post-confirmation, and such
                          claims may be, but are not necessarily required to be, pursued by the Trustee.

                     d) All claims the estate and/or the debtor hold against JRW & Associates, i.e., the entity
                        identified in response to item seventeen in the Statement of Financial Affairs, its agents,
                        partners, affiliates and/or employees, are preserved for the estate and may be prosecuted
                        by the Chapter 13 Trustee, the United States Trustee, and/or the debtor.

                     e)   The total to be paid into the plan is $90,475.00.

                     f)   Confirmation of Plan herein is subject to the modifications set forth in the Notice filed
                          February 14, 2019, at Docket No. 34. The Court having found that no objections to such
                          Notice were filed in the time set forth in the same, and notice having been afforded to all
                          creditors and parties in interest, the Plan is confirmed with such modifications controlling
                          any discrepancy in the Plan to the contrary.

                     g) Absent further order of the court, the Debtor(s) Motion to Extend Automatic Stay, docket
                        entry 20, is hereby GRANTED and the stay shall remain in full force and effect through
                        the remainder of the Debtor(s) Chapter 13 case.

                     h) If any taxing authority which files a claim for estimated or unassessed taxes has not
                        amended its proof of claim within 30 days after the governmental bar date to reflect actual
                        taxes owed, then the debtor will promptly object to the claim. Confirmation is without
                        prejudice to any party either seeking further amendment of the Plan to provide for actual
                        taxes owed or from the Trustee seeking to dismiss the case if either the actual taxes owed
                        ultimately renders the Plan underfunded or the debtor has not promptly objected to the
                        claim.


                                             ***END OF ORDER***



Prepared By:

/s/Christopher Micale
Christopher Micale
15 Salem Ave SE Ste 300
Roanoke, VA 24011-1419
(540) 342-3774
chapter13_trustee@ch13wdva.com

Seen and Agreed:

/s/Malissa Giles, Atty., with permission
Counsel for Debtors
P.O. BOX 2780
ROANOKE, VA 240010000
 540-981-9000
 mgiles@gileslambert.com



                                                         2
Case 19-70034   Doc 44   Filed 03/04/19 Entered 03/04/19 15:44:51   Desc Main
                           Document     Page 3 of 3




                                     3
